EXHIBIT 10.8






PAR Technology Corporation
8383 Seneca Turnpike
New Hartford, NY 13492
P 800.448.6505
www.partech.com


By Hand Delivery


August 7, 2018




Mr. Donald H. Foley
10919 Martingale Court
Potomac, Maryland 20854


Re:Offer Letter; Amendment


Dear Don,


This confirms your agreement that your Offer Letter dated April 11, 2018,
effective April 12, 2018 (the “2018 Offer Letter”), is amended to provide that
your annual base salary of $473,500 is retroactive to January 1, 2018. Further,
your annual short-term incentive bonus for the fiscal year ending December 31,
2018, if any, will be payable in cash and no portion is guaranteed
notwithstanding anything to the contrary in your offer of employment dated April
12, 2017.


Except as amended hereby, all other terms and provisions of your 2018 Offer
Letter remain unchanged and in full force and effect.


Sincerely,


/s/ Cathy A. King
Cathy A. King, Vice President




Accepted and Agreed to:     
/s/ Donald H. Foley
Donald H. Foley    
Dated: 8/7/2018     



